DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100126210 to Rotter, hereinafter referred to as Rotter.
In reference to claim 12, Rotter discloses the claimed invention including:
A refrigerator (10) comprising:
a cabinet (see figs 1-2);
a liner (20) defining a compartment within the cabinet (see figure 2), the liner including a rear wall (28), first and second opposing side walls (26), and a top wall (22) [0029];
a water filter assembly (50, 60, 52, etc.)  positioned adjacent and extending along the first side wall (26, see figure 4) of the liner, the water filter assembly being pivotally connected (albeit indirectly) to the top wall (22) at a first pivot point (62/64), see figure 5-6 [0033] ;
a first housing (112) secured to at least one of the top wall (22) and the rear wall of the liner, the first housing (112) extending between the first and second side walls (26) of the liner, see figures 2 and 3; and
a second housing (116)  positioned about the water filter assembly (50, 60, 52, etc.) so as to enclose the water filter assembly within the second housing (116), see figure 2, the second housing (116) being removably attached (albeit indirectly) to the top wall (22) of the liner and pivotally connected to the first housing (112) at a second pivot point (136) [0041], wherein the first pivot point (62/64) is vertically and laterally offset from the second pivot point (136) such that the second housing (116) and the water filter assembly (50, 60, 52, etc.) are independently rotatable in a downward direction with respect to the top wall of the liner, see figure 4, 6, 8, and 12 [0041].
In reference to claim 13, Rotter discloses the claimed invention including:
a water tank (54) positioned adjacent the rear wall (28)  and top wall (22) of the liner (see figure 3), wherein the first housing  (112) extends in a covering relationship over the water tank so as to enclose the water tank within the first housing (see figures 7 and 8).
In reference to claim 14, Rotter discloses the claimed invention including:
the water filter assembly (50, 60, 52, etc.) comprises a base member (60), a connection head (50) removably secured to the base member, and a water filter (52) removably secured to the connection head (50) [0032-0033].

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. 
With respect to claim 12, Applicant argues that nowhere in Rotter does it disclose a first housing secured to “at least one of the top wall and rear wall of the liner” nor a “second housing removably attached to the top wall of the liner an pivotally connected to the first housing at a second pivot point”.  This is respectfully not found persuasive. It is noted that the claim language requiring a first housing secured to “at least one of the top wall and rear wall of the liner” and  a “second housing removably attached to the top wall of the liner and pivotally connected to the first housing at a second pivot point” does not include language requiring the first housing directly secured to the top wall nor the second housing removably directly attached to the top wall of the liner. The terms “connected” and “secured” are broad enough to encompass structure that is connected to each other via intermediate components as is the case in the present claim set. Since components that are indirectly connected to each other is reasonably interpreted to be connected to each other or secured to each other, Rotter reasonably meets the limitations of the claims and the rejection of claims 12-14 in view of Rotter is considered proper and remains.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/          Primary Examiner, Art Unit 3763